Citation Nr: 1508764	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for chronic lumbosacral strain, currently rated as 10 percent disabling prior to September 1, 2010, and 20 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran was afforded a Board hearing in February 2010.  The Veterans Law Judge who conducted that hearing is no longer employed by the Board.  The Veteran requested another Board hearing, and in July 2012, the Board remanded this claim so that a second hearing could be scheduled.  In February 2013, the Veteran testified before the undersigned.  A complete transcript is of record.  

In a February 2012 rating decision, the Appeals Management Center increased the disability rating for service-connected chronic lumbosacral strain from 10 percent to 20 percent disabling, effective September 1, 2010.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased initial disability rating remains in appellate status for both the period before and after September 1, 2010.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The Board subsequently remanded the case for further development in June 2013.  That development was completed, and the case was returned to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 1, 2010, the Veteran's lumbosacral strain has been manifested by pain and at worst, forward flexion of the thoracolumbar spine limited to 80 degrees and a combined range of motion of the thoracolumbar spine of 230 degrees; there were no associated neurological abnormalities or deficits.

2.  From September 1, 2010, the Veteran's lumbosacral strain has been manifested by pain, stiffness, and painful motion, and at worst, forward flexion of the thoracolumbar spine limited to forward flexion of 60 degrees and a combined range of motion of 145 degrees; there have been no associated neurological abnormalities or deficits.


CONCLUSIONS OF LAW

1.  Prior to September 1, 2010, the criteria for an initial disability rating in excess of 10 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5295 (2002-2003); C.F.R. § 4.71a, Diagnostic Code 5237 (2014). 

2.  From September 1, 2010, the criteria for an initial disability rating in excess of 20 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002, 2014); 38 C.F.R.  §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5295 (2002-2003); C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for chronic lumbosacral strain.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Additionally, a review of the record demonstrates that the Veteran's claim has been considered under the earlier and revised rating criteria for disabilities of the spine, and the Veteran was made aware of the changes in the June 2008 statement of the case.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board also finds that VA's duty to assist has been satisfied.  VA and private treatment records, as well as lay statements from the Veteran, have been associated with the file.  The Veteran was also afforded the opportunity to present testimony at hearings before the Board.  Pursuant to the Board's June 2013 remand instructions, pertinent Social Security Administration records have also been obtained and associated with the claims file.  The Veteran has at no time referenced outstanding records which have not already been sought, that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was most-recently provided with VA examination of his low back in September 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate his service-connected lumbar disability under the applicable rating criteria.  The examination report further contains documentation of where objective evidence of pain occurred during range of motion testing, and information regarding the functional impact of repetitive use and flare-ups.  Finally, the examiner questioned the Veteran and commented upon the functional effect of these disabilities.  The Board therefore finds the VA examination report to be adequate.  As this is in substantial compliance with the Board's remand directives, further remand on this basis is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar disability since the Veteran was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) . As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").


II.  Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

III.  Lumbosacral Strain

Service connection for chronic lumbosacral strain was granted in an April 2008 rating decision, and a disability rating of 10 percent was awarded effective April 30, 2002.  In a February 2012 rating decision, the RO increased the disability rating to 20 percent effective September 1, 2010.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, the criteria for evaluating spine disorders have been substantially revised.  These revisions took place in two phases, discussed below.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327  (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

Prior to September 23, 2002, Diagnostic Code 5293 provided for a non-compensable (0 percent) disability rating for postoperative, cured intervertebral disc syndrome.  A 10 percent disability rating was assigned for mild intervertebral disc syndrome.  A 20 percent disability rating was assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent disability rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Prior to September 26, 2003, Diagnostic code 5292 provided for ratings based on limitation of motion of the lumbar spine.  When such limitation of motion is slight, a 10 percent rating was warranted.  When limitation of motion is moderate, a 20 percent rating was assigned and, when it is severe, a 40 percent rating was for application.  38 C.F.R. § 4.71a, DC 5292 (2002).

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Prior to September 26, 2003, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295.  A non compensable (0 percent) rating was assigned for lumbosacral strain with slight subjective symptoms only.  A 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The highest available schedular evaluation, 40 percent, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  38 C.F.R. Part 4, DC 5295. 

Under Diagnostic Code 5293 between September 23, 2002 and September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See Amendment to Part 4, Schedule for Rating Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 2593, Note (1).  When evaluating on the basis of chronic manifestations, one is to evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 166, 51454-51458 (August 27, 2003). 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2014).  See also 38 C.F.R. § 4.71a, Plate V (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

IV.  Factual Background

A May 2001 private treatment record documents the Veteran's complaint of lower back pain, which he stated he experienced intermittently.  On physical examination, there was subjective pain at the iliac crest, no pain at L5-S1, and no radiation.  The private physician diagnosed lumbar strain.

VA treatment records spanning the appeal period note the Veteran's reports of chronic low back pain.  A November 2003 Central Arkansas Health Care Services (HCS) telephone encounter note documented the Veteran's complaint of low back pain which worsened with movement and was triggered by twisting, sitting, sudden movement, changing position or bending over.

VA radiographic imaging was performed in 2003 and 2004.  The June 2003 X-ray report stated that the height of the vertebral bodies and intervertebral spaces appeared to be within normal limits, with the pedicles intact and the apophyseal joints appearing to be within normal limits as well.  The impression was an essentially normal lumbar spine study.  The May 2004 MRI report stated that the vertebral bodies demonstrated normal height, bone marrow signal and alignment.  The discs demonstrated normal height and hydration and there was no canal stenosis, foraminal narrowing, or disc herniation present at any level.  Early degenerative changes were present bilaterally at L1-L2 though L3-L4, and conus was seen at T12 level and appeared normal in size and signal.  The impression was early bilateral facet osteoarthritis at L1-L2, L2-L3, and L3-L4.

At an August 2003 Central Arkansas HCS back assessment, the Veteran reported constant back pain.  On examination, the Veteran was noted to be obese.  Gait was within normal limits.  The physician wrote that the Veteran used a cane at times, but walked normally without it and forgot it at the end of the session.  Range of motion testing was inhibited by the Veteran's body habitus, but the physician noted that the 
Veteran did not appear to have any significant range of motion loss.  No sensory deficit to light tough was noted and reflexes were present and symmetrical at the patellar and Achilles tendons.  On palpation over the back and pelvic girdle musculature, no masses, taut muscle bands, or spasm were palpated.  The Veteran did complain of pain with palpation in all areas.  The impression was complaints of back pain and normal examination.

An October 2003 VA treatment record noted continued back pain, but no motor changes, radicular pattern, or bowel or bladder incontinence.

The Veteran was provided with VA examination of his back in March 2008.  The Veteran reported constant pain and aching discomfort in his back daily.  He stated that he stretches his back every morning to get it lose enough to begin each day and that he had more pain some mornings than others.  He said attempting to lift anything heavier than 20 to 25 pounds caused increased pain the next day.  On bad days, he took hydrocodone and cyclobenzaprine hydrochloride for pain and as a muscle relaxant.  On physical examination, there was no significant pain on palpation of the paraspinus musculature.  There was good symmetrical tightening and relaxation when the Veteran walked in place.  Range of motion testing resulted in the following: forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 40 degrees, and left and right rotation to 35 degrees.  Following three repetitions of each maneuver, there was not any increased complaint of pain or any decrease in mobility due to weakness.  Deep tendon reflexes were equal and brisk bilaterally and graded 3+ at the patellar and Achilles tendons.  There was also no altered sensation of the lower extremities.  The VA examiner diagnosed chronic lumbosacral sprain.

Another VA examination was provided in September 2010.  The Veteran reported wearing a brace off and on and having pain in his central low back and into the left sacroiliac area.  The Veteran did not report leg radiculopathy, bowel or bladder complaints, or complaints of numbness.  The Veteran took hydrocodone for his pain.  He reported a pain level of 0 at rest, 6 on average when walking around, and an 8 or 9 when he bends, twists, or lifts.  On physical examination, the Veteran got in and out of a chair and walked with a normal gait, including heel and toe walking.  The Veteran stood straight with a level pelvis.  Range of motion testing revealed the following: forward flexion to 60 degrees with pain at the extreme; extension to 25 degrees with pain; right and left lateral flexion to 15 degrees with pain to the right; right and left lateral rotation of 15 degrees with pain both directions.  The examiner noted that there was no change following repetitive testing.  Examination of the lower extremities revealed no atrophy or deformity, and the Veteran demonstrated intact sensation, reflexes, and motor strength.  X-rays showed 5 lumbar vertebra with very minimal right-sided curve, which the examiner noted to be positional since it did not appear clinically.  There was straightening of the Veteran's lordosis on the lumbar lateral.  The examiner's diagnosis was chronic lumbar sprain with spondylosis.  The examiner commented that the Veteran did not show any functional loss due to pain, weakness, or excess fatigability or incoordination, and noted that the range of motion considering his obesity was slightly limited.  The examiner further stated that there was no neurological deficit, and the Veteran had not had incapacitating episodes in the past 12 months and had not been ordered to bed by any physician.

The claims file contains a November 2012 VA MRI of the lumbar spine.  The impression was grossly unremarkable MRI of the lumbar spine with no compression or abnormality noted.

At the February 2013 Board hearing, the Veteran testified that his prescribed pain pills did not work and that his back hurt even when sitting on a cushion.  He stated that when his low back pain is at its worst, he cannot go walking to get exercise because of the pain.  He described days when it hurt so much he was unable to get out of bed and periods where he was unable to bend forward.  He stated that in a 12-month period, he would estimate that he has had incapacitating episodes where it hurt so much he could not do anything adding up to, at minimum, 3 months.  He stated that he hadn't worked since December 2002 and had applied, but been denied, Social Security disability benefits.

Pursuant to the Board's June 2013 remand instructions, the Veteran was provided another VA examination to assess the current severity of his low back disability in September 2013.  The VA examiner personally examined the Veteran and reviewed the claims file.  The diagnosis stated was sprain with spondylosis.  The Veteran reported daily pain and spasm without radicular symptoms.  The Veteran took Naprosyn for pain, could walk one mile and lift moderate amounts.  The Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  Range of motion testing of the thoracolumbar spine demonstrated the following: forward flexion to 70 degrees, with objective evidence of pain at 15 degrees; extension to 20 degrees, with objective evidence of pain at 5 degrees; right lateral flexion to 25 degrees, with objective evidence of pain at 5 degrees; left lateral flexion to 25 degrees, with objective evidence of pain at 10 degrees; right lateral rotation to 20 degrees, with objective evidence of pain at 10 degrees; and left lateral rotation to 20 degrees, with objective evidence of pain at 10 degrees.  Following three repetitions of motion, the Veteran demonstrated flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner stated that there was no additional limitation in range of motion following repetitive-use testing.  The examiner noted functional impairment including less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran was noted to have localized tenderness or pain to palpation of the lower lumbar paraspinal muscles, and guarding or muscle spasm not resulting in abnormal spinal contour.  Muscle strength testing was normal throughout, knee and ankle reflexes were normal bilaterally, sensory exam was normal to light touch for all dermatomes bilaterally, straight leg raising test was normal bilaterally, and the examiner noted that there was no radicular pain or other signs or symptoms due to radiculopathy.  No other neurologic abnormalities were found.  The examiner stated that the Veteran does not have intervertebral disc syndrome or use assistive devices as a normal mode of locomotion.  Diagnostic tests performed did not document arthritis or vertebral fracture.  The examiner stated that the Veteran's thoracolumbar spine disability affects his ability to work in that he cannot do heavy lifting, but that sitting/sedentary work were acceptable.

V.  Analysis

In consideration of the evidence of record, the Board finds that a rating in excess of 10 percent prior to September 1, 2010 is not warranted for the Veteran's service-connected chronic lumbosacral strain.  

Under the rating criteria in effect prior to September 26, 2003, to warrant the next-higher evaluation, the Veteran's disability would need to manifest in at least one of the following: limitation of motion of the spine which was moderate; lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; moderate intervertebral disc syndrome with recurring attacks; or intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  Prior to September 1, 2010, private and VA treatment records noted the Veteran's complaints of intermittent lower back pain which worsened with movement, but the evidence does not demonstrate that he had muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in standing position, and the radiographic images from 2003 and 2004 showed normal disc height and no evidence of IVDS. Additionally, the Veteran was found to not have any significant range of motion loss during the August 2003 VA back assessment, and range of motion testing at the March 2008 VA examination demonstrated forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 40 degrees, and left and right rotation to 35 degrees.  The current General Rating Formula for Diseases and Injuries of the Spine, Note (2) provides guidance as to what constitutes normal ranges of motion, and the Board notes that the March 2008 VA examination demonstrated forward flexion which was only 10 degrees less than what is considered normal for VA compensation purposes.  Therefore, prior to September 1, 2010, the Veteran's lumbosacral strain is found to have resulted in slight limited motion, but not limitation of a moderate degree which would warrant a 20 percent evaluation.  Separate ratings under both diagnostic code 5292, for slight limitation of motion of the spine, and diagnostic code 5295, for lumbosacral strain with characteristic pain on motion are also not appropriate, as this would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2014).

Prior to September 1, 2010, the Veteran's disability also does not warrant a rating in excess of 10 percent under the amended criteria, effective September 26, 2003.  The Veteran's lumbosacral strain did not manifest in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Additionally, there is no evidence that the Veteran experienced muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, the evidence demonstrated, at worst, forward flexion of the thoracolumbar spine limited to 80 degrees and a combined range of motion of the thoracolumbar spine of 230 degrees, at the March 2008 examination.   In addition, the VA examiner indicated that there was not any increased pain or decreased mobility due to weakness following three repetitions.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 207-8  (1995).  Although the examiner did not comment upon additional loss of motion during flare-ups, the Board's review is constrained by the record before it.  In any event, the Veteran reported stiffness in the mornings requiring back stretches, and pain which worsened with movement and was triggered by twisting, sitting, sudden movement, changing position or bending over but did not describe functional impairment of such an extent as to approximate a level of disability contemplated by the next higher rating.  Therefore, an evaluation in excess of 10 percent for this period is not warranted.  

Considering the evidence of record under the laws and regulations noted above, the Board also finds that the Veteran's service-connected lumbosacral strain does not warrant a disability rating in excess of 20 percent from September 1, 2010.

Under the rating criteria in effect prior to September 26, 2003, to warrant the next-higher evaluation, the Veteran's disability would need to manifest in at least one of the following: limitation of motion of the lumbar spine which is severe; lumbosacral strain which was severe with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion; severe intervertebral disc syndrome with recurring attacks and intermittent relief; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least four but less than six weeks during the past 12 months.  From September 1, 2010, the radiological evidence does not demonstrate IVDS.  The treatment records and VA examination reports also do not show listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of joint spaces, or some of these characteristics with abnormal mobility on forced motion.  Additionally, the Board finds the Veteran's limitation of motion of the lumbar spine is better categorized as moderate, as opposed to severe.  The Veteran's forward flexion of the thoracolumbar spine was, at worst, limited to 60 degrees, at the September 2010 VA examination, and the Board finds particularly probative the examiner's notation that the range of motion considering the Veteran's obesity was only slightly limited.  

The Board also finds that the weight of the evidence is against an evaluation in excess of 20 percent for chronic lumbosacral strain from September 1, 2010 under the amended criteria.  Under the revised  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, the next higher evaluation, 40 percent, is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's forward flexion of the thoracolumbar spine was at worst limited to forward flexion of 60 degrees and a combined range of motion of 145 degrees, at the September 2010 VA examination.  The VA examiner noted that there was no additional limitation of motion following repetitive testing. 

The Board notes that the Veteran described more severe symptoms at the February 2013 Board hearing, where he testified that when his back pain is at its worst, he cannot go walking to get exercise or get out of bed, and has had episodes where he is in such extreme pain that he cannot do anything, adding up to, at minimum, 3 months duration.  At the September 2013 VA examination, objective evidence of pain on forward flexion was recorded at 15 degrees, at 5 degrees for extension and right lateral flexion, and at 10 degrees for left lateral flexion, and right and left lateral rotation.  In a November 2014 post-remand appellant's brief, the Veteran's representative asserted that because objective evidence of pain was documented at 15 degrees of forward flexion, the Veteran is entitled to a 40 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine for forward flexion of the thoracolumbar spine of 30 degrees or less.  The Board has considered the Veteran's description of additional functional loss due to flare-ups of pain, and the VA examiner's findings regarding objective evidence of painful motion as per DeLuca, 8 Vet. App. 202.  However, when contemplated in context with the other evidence from the September 2013 VA examination showing significantly greater range of motion, including forward flexion to 70 degrees, and no additional limitation of range of motion following repetitive-use testing, and nothing in the treatment records which would indicate such extreme functional limitation, the Board finds that the Veteran's overall lumbar disability closer approximates a disability picture and level of impairment contemplated by a 20 percent evaluation.

Competent evidence of record also does not show that the Veteran's chronic lumbosacral strain has manifested in any associated neurological disorders.  Thus, a separate evaluation is not warranted for associated objective neurologic abnormalities under Note (1) to 38 C.F.R. § 4.71a.

The Board also finds that the record does not reflect that the Veteran's service connected chronic lumbosacral strain is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular rating is inadequate.  As discussed above, there are higher ratings available under both the old and revised criteria for disabilities of the spine, but the Veteran's particular disability is not productive of such manifestations.  The Veteran has pain, stiffness, and limited motion of his lumbar spine, which is clearly contemplated by the pre and post-amendment spine regulations.  The Veteran's painful motion and flare-ups have also been considered under the holding of DeLuca and 38 C.F.R. § 4.59 in connection with the assignment of a rating for limited motion under 38 C.F.R. § 4.71a.  While there are higher ratings for additional limitation of flexion, the Veteran's disability picture does not rise to such a level.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate; no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board finds that the Veteran's service-connected chronic lumbosacral strain more closely approximates the criteria for a 10 percent disability rating prior to September 1, 2010, and a 20 percent disability rating thereafter, and higher disability ratings are not warranted.  As the Board finds that the preponderance of the evidence is against the Veteran's claim for increased initial ratings, there is no reasonable doubt to be resolved, and therefore the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Evaluations for chronic lumbosacral strain in excess of 10 percent prior to September 1, 2010 and in excess of 20 percent thereafter are denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

In this case, the Veteran testified at the February 2013 hearing that he has not worked since December 2002.  The claims file contains an October 2003 VA treatment note documenting the Veteran's report that he was looking for a job, but that his medical issues, including his back pain, were limiting him.  An SSA Disability Report form has also been associated with the claims file, on which the Veteran reported that his ability to work is limited by severe lower left back pain, in addition to diabetes, and that he believes these conditions became severe enough to keep him from working in April 2008.  Based on the foregoing, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  The Board thus finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for initial development and consideration.

In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA). Further, a claim for TIDU must consider the Veteran's educational and occupational history.  The Board notes that neither the RO nor the AMC provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  To ensure complete development of this claim, upon remand, the Veteran must be provided with adequate notice of how to substantiate his claim as well as a VA Form 21-8940 for him to complete and return to the AOJ.

Accordingly, the claim is REMANDED for the following action:

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to a TDIU.

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4.  Then, readjudicate the Veteran's claim for a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


